Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered April 22, 2004, which denied the petition brought pursuant to CFLR article 78 seeking to annul a determination of respondent Board of Standards and Appeals which granted a variance to intervenor-respondent The Dwight School and dismissed the proceeding, unanimously affirmed, with costs against petitioners in favor of intervenor-respondent.
Since the record discloses that the challenged determination of respondent agency to grant a variance had a rational basis and is supported by substantial evidence, the determination may not be disturbed (see Matter of Cowan v Kern, 41 NY2d 591, 598 [1977]). Concur—Mazzarelli, J.P., Ellerin, Lerner, Friedman and Sweeny, JJ.